DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing at least part of the armour wires of the inner layer and at least part of the armour wires of outer layer comprising a ferromagnetic material; and  a separating layer between the inner layer of armour wires and the outer 10layer of armour wires, wherein the separating layer has a thickness greater than 1 mm.. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 9, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the cable losses including 15conductor losses, screen losses and armour losses;  a separating layer between the inner layer of armour wires and the outer layer of armour wires; the method comprising the steps of:  reducing combined losses in the at least one metallic screen and in the 20inner layer and outer layer of the armour by making the separating layer with a thickness greater than 1 mm; sizing the cross section area X of each electric conductor with a reduced value, this reduced value being determined and made possible 
Regarding independent claim 10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a separating layer between the inner layer of armour wires and the outer layer of armour wires; 10the method comprising the steps of: reducing combined losses in the at least one metallic screen and in the inner layer and outer layer of the armour by making the separating layer with a thickness greater than 1 mm.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
Varkey et al. (Pub. No. US 2021/0210252) discloses an inner and outer armor layer with insulation between.
Tyrberg et al. (Pub. No. US 2020/0135361) discloses an armor formed of two layers with an insulation layer in between. 
Goodman et al. (Pub. No. US 2019/0069453) discloses two armor layers with one layer having ferromagnetic wires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847